87DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 4, 6, 12, 24, 29, 31, 33, 34, 37-39 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Natelli (US 2001/0027626 A1), further in view of Eagon et al (US 2016/0133085 A1) and further in view of Ruckgauer (US 2016/0069557 A1).

Regarding Claim 1, MacKay teaches a parking meter (100, 200), as illustrated in figures 1 and 8, for example, comprising:
a structure formed from at least one material, the structure comprising a plurality of mounting point connections (104, 106, 132, 232) as illustrated in figures 1 and 9, and as mentioned at paragraphs 52-55, 37,  43-45 and 63, for example;
parking meter components, i.e., removable parking meter mechanism (130, 230), lower housing (102, 202), back housing (110, 210) and front housing (134, 234), as illustrated in figures 1 and 9, and as mentioned at paragraphs 34 and 64, for example, noting mention of other parking meter components such as main support frame (162), subframe (164), displays (142, 156), power source (146), support frame (162), and coin chute (not shown), as illustrated in figure 2 and as mentioned at paragraph 37, for example, for metering use of one or more parking spots, noting the mention of multi-space parking meters and single space parking meters that also handle one or multiple spaces, as mentioned at paragraph 2, one or more of the parking meter components as mentioned at paragraph 37, for example, secured to one or more of the mounting point connections (104, 106, 132, 232) of the structure, as illustrated in figures 2, 9 
a first external housing, i.e., lower housing (102, 202), as illustrated in figures 1 and 9, and as mentioned at paragraphs 34 and 64, for example formed at least significantly of a material, the first external housing secured to the structure (104, 106, 132, 232), 
and a second external housing, i.e., back housing (110, 210) and front housing (134, 234), 
wherein the first external housing (102, 202) and the second external housing (110, 210, 134, 234) are securable to each other to provide a unitary housing, as illustrated in figures 5, 6, 8, 14a and 14b, that encloses the parking meter components to provide protection for the parking meter components against an external environment and vandalism attacks.
Regarding Claim 1, MacKay does not expressly teach one or more reinforcing members formed of at least one of a metal, metal alloy and a ceramic secured to or that are part of an internal portion of the first external housing to strengthen at least a section of the first external housing, the first external housing secured to the structure and formed at least significantly of a high strength material comprising at least one of:
High strength plastic;
High strength co-polymers; and 
High strength resins. 

Regarding Claim 1, 	MacKay does not expressly teach, but Natelli teaches one or more reinforcing members formed of at least one of a metal, a metal alloy and a ceramic, as mentioned at paragraphs 15 and 28, which state as follows.

[0015] U.S. Pat. No. 5,339,594, issued on Aug. 23, 1994, to Miguel Ventera-Berti, discloses a post designed to support electric power supply cables, having a hollow core of ceramic material surrounded by a reinforcement of iron rods embedded in a polymer and wrapped in a polymer envelop, but does not disclose the strips of hard facing of the instant invention.

[0028] The present invention is a pole, such as for a parking meter, that is reinforced by a hardening compound applied to its surface, preferably in vertical strips, and a method of anchoring the pole. The hardening compound is preferably a solder that is applied to the external surface of the pole by welding. Once it cools, this hardening compound cannot be cut with an ordinary hacksaw. For esthetic purposes, and to prevent rust to the pole, a PVC pipe with a slightly greater diameter than the pole is placed over and around the pole. In the first preferred embodiment, the pole is welded to a metal plate, with hollow metal cylinders welded to and extending from an opposite surface of the plate. Holes are drilled in a concrete surface, epoxy or other adhesive is inserted into the holes, and the metal cylinders are inserted into the holes before the epoxy or other adhesive hardens. This makes it possible for the pole to be securely attached to the concrete surface, without the need for digging several feet below the surface. Furthermore, in the first preferred embodiment, circular transverse holes are made in the top of the pole using a plasma cutter, and expander jaws are then 
	Note also that Natelli teaches reinforcing members in the form of reinforcing hard facing strips (20), as mentioned at paragraphs 58 and 59, which are hard-facing compounds made from “an alloy containing carbon, chromium, molybdenum, manganese, silicon, boron and vanadium, having a Rockwell hardness number of at least 60” as mentioned at paragraph 58, eighth sentence, for the purpose of making it difficult to cut through, as mentioned in the last sentence of paragraph 58.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a (one) reinforcing member formed of metal/steel in the form of a frame, as taught by Natelli, in MacKay’s first external housing, for the purpose of reinforcing it so as to increase it’s resistance to damage from blows or inflicted by those attempting to pilfer items of value such as coins  from the parking meter as well as preventing cutting into the external housing.   
Regarding Claim 1, MacKay does not expressly teach, but Eagon teaches a housing, i.e., “meter shell 100”, as mentioned at paragraph 60, formed at least significantly of a material comprising at least one of:
hiqh strength plastic, i.e., as mentioned at paragraph 60, first sentence, i.e., “a hard plastic, such as a polycarbonate with or without fiber reinforcement, or other fiber reinforced plastic, for example”;
high strength co-polvmers; 
or hiqh-strenqth resins.
Note that Eagon’s high strength plastic, polycarbonate, and para-aramid synthetic fibers and Kevlar are also classified as a high strength plastics.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious as a matter of design choice to use a high strength plastic or resin, i.e., polycarbonate, para-aramid or Kevlar, which can all be construed as high strength plastics, as taught by Eagon, in MacKay’s parking meter for the purpose of constructing the outer housing out of a lower cost but strong material.  
Note that the term “high strength” is a relative term.  
	Note that it has been held to be within the general skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
	Further, it is pointed out that it is considered obvious to a person of ordinary skill in the art to strengthen any portion of a structure that would be required to withstand forces, stress and strain imparted from external sources attempting to enter the parking meter.
	Therefore, it would have been obvious to have used a high strength plastic such as a polycarbonate, para-aramid or Kevlar, as taught by Eagon since such materials are of high strength and thus one of ordinary skill would have used such materials for the 
	Regarding Claim 1, Eagon at paragraph 60, last sentence, further teaches that “reinforcing ribs (not shown) may also be defined on the inside surfaces of the front and rear portions 102, 104 for further support” and that “other materials (beside high strength plastics) may be used”.
	Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided reinforcing members in the form of reinforcing ribs, as taught by Eagon, in MacKay’s first external housing for the purpose of imparting further strength characteristics to the first external housing.
	Regarding Claim 1, MacKay does not expressly teach using a toolless releasable connection.
	Regarding Claim 1, MacKay does not expressly teach, but Ruckgauer teaches using a toolless releasable connection, i.e., nonpositive-locking plug connection between covering bodies (20) and modules (49), including connecting location (36), coupling means (52), counter-coupling means (53), plug projection (54), plug recess (55) and plug recess (53), as mentioned at paragraph 56 and as illustrated in figure 6, for example, for the purpose of providing better ease of assembly, as mentioned at paragraphs 6, i.e., “[i]t is an object of the present invention to provide an explosion-protected arrangement of electrical and/or electric components that can be more easily assembled and handled” and paragraph 49, last two sentences, i.e., “assembly and 
	Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a toolless releasable connection, as taught by Ruckgauer, for the mounting point connections of MacKay, for the purpose of simplifying connection of components to the mounting point connections, thus making it easier to maintain and repair said components.
	Regarding Claim 3, MacKay teaches wherein the first and second external housings comprise a front housing (134, 234), as illustrated in figures 1, 9 and 10, for example, and a rear housing (110, 210), respectively.
Regarding Claim 4, MacKay teaches wherein the first and second external housings comprise an upper housing (110, 210, 134, 234), as illustrated in figures 1, 9 and 10, for example, and a lower housing (102), respectively.
Regarding Claim 6, MacKay teaches wherein the one or more reinforcing members, as taught by Natelli and Egon, are secured to the internal portion of the first external housing by one or more mechanical fasteners, as recited at paragraph 43 of MacKay, second sentence, which mentions removal of the each individual components from the others through use of fasteners such as screws or bolts, or by cutting welded connections, for example, and states “the front housing 134 may be bolted, screwed or welded to the internal structure 132.

	
Regarding Claim 12, MacKay does not expressly teach wherein the one or more reinforcing members comprise: one or more metal rods to provide protection against cutting type vandalism attacks; or one or more metal structures at least partially surrounding one or more openings within the unitary housing.

Regarding Claim 12, Mackay does not expressly teach, but Egon and Natelli further teaches wherein the one or more reinforcing members comprise: one or more metal rods to provide protection against cutting type vandalism attacks; or one or more metal structures at least partially surrounding one or more openings within the unitary housing, as described in connection with the rejection of Claim 1, above.
Regarding Claim 24, MacKay teaches wherein at least one of the first external housing (134) and the second external housing (110), as illustrated in figure 3, comprises at least one of the following: one or more openings through which one or more buttons (150) or interaction control components protrude, extend or are exposed; an opening (124, 140) through which a display (142, 156) is visible, as ; a transparent portion through which a display is visible, as illustrated in figure 19 and as mentioned at paragraph 3, i.e., “a semi-circular opening 709, covered by a transparent material, through which a display 742 is visible through a display opening 740 of the parking meter mechanism, noting also display opening (640) as illustrated in figure 18; and, an opening through which a solar panel (116) is exposed, or a recess, i.e, solar panel compartment (114) in which a solar panel (116) is received, as illustrated in figure 2, for example.  See also paragraphs 35, 57-61, 69 and 70. 
Regarding Claim 29, MacKay teaches wherein the parking meter (100, 200) comprises a contactless payment reader that is mounted: behind a surface of the housing; or, on top of a surface of the housing and is covered by a protective covering, as is mentioned at abstract and paragraphs 35 and 40-42, for example.
Regarding Claim 31, MacKay does not expressly teach, but MacKay ‘935 teaches wherein the parking meter (100) further comprises input controls (150), as illustrated in figures 3 and 4, and as mentioned at paragraph 47, wherein the housing comprises an opening (140), as mentioned at paragraph 35, through which a display (142) is visible or a transparent portion through which a display (142) is visible, and wherein the display (142) and input controls, i.e,. “touchscreen buttons”, are provided by a touch screen display, as mentioned at paragraph 39.
Regarding Claim 33, MacKay teaches wherein the parking meter is a single space parking meter, as mentioned at paragraph 2.
wherein the housing (102, 110, 130) comprises a first portion (102) secured to a stationary structure (701) and a second portion (110) that is lockably secured to the first portion (102), at least some of the parking meter components (130) secured to the second portion (110) of the housing, as illustrated in figures 1, 2 and 19 and as mentioned at paragraph 34.
Regarding Claim 37, MacKay ‘935 teaches wherein the first (102) and second portions (110) of the housing comprise one or more rails or rail guides, respectively, as mentioned at paragraph 73, and at least one of the one or more rails or rail guides comprises one or more of: a spring-catch assembly; and, a removable or detachable rail or rail guide (104, 106), as illustrated in figure 1 and as mentioned at paragraph 52, for allowing release, separation or detachment of the second portion (110) relative to the first portion (102). 
Regarding Claim 38, MacKay ‘935 teaches wherein the parking meter (200) further comprises a hinge (270) joining the first (102) and second (230) portions and which allows rotation of the second portion (230) relative to the first portion (102), as illustrated in figures 8 and 9 and as mentioned at paragraph 64, for example, for the purpose of simplifying the maintenance of the parking meter, as mentioned at paragraph 67.
Regarding Claim 39, MacKay teaches wherein the parking meter is a multi-space parking meter, as mentioned at paragraphs 2 and 33.
 teaches, wherein the housing material comprises a polycarbonate copolymer, a polycarbonate blended resin (noting the mention of polycarbonate with or without reinforcement), or a nylon-based copolymer, as mentioned at paragraph 60.
Regarding Claim 43, see rejection of Claim 1, above.
Regarding Claim 53, see rejection of Claim 1, above, noting MacKay at paragraph 43, second sentence, which mentions removal of the each individual components from the others through use of fasteners such as screws or bolts, or by cutting welded connections, for example, and states “the front housing 134 may be bolted, screwed or welded to the internal structure 132.

Claim(s) 45, 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1), a.k.a., “MacKay”, in view of Natelli (US 2001/0027626 A1), a.k.a., “Natelli”, further in view of Eagon et al (US 2016/0133085 A1), a.k.a., “Eagon”, further in view of Ruckgauer (US 2016/0069557 A1), a.k.a., “Ruckgauer” and further in view of MacKay et al (US 2013/0231985 A1), a.k.a., “MacKay ‘985”.
Regarding Claims 45, 48 and 49, MacKay
Regarding Claim 45, see rejection of Claim 1, above.
a low power short range radio frequency (RF) radio for receiving payment information from a mobile device or vehicle.
Regarding Claim 45, MacKay does not expressly teach, but MacKay ‘985 teaches teaches a low power short range radio frequency (RF) radio for receiving payment information from a mobile device or vehicle, as mentioned at paragraph 19, noting communication module (218) and antenna (220), and as mentioned at paragraph 34, noting the discussion of the use of near field communications (NFC), which is considered “a low power short range radio frequency (RF) radio” and which interfaces with mobile devices such as cellular phones and parking tags, for example. 
Regarding Claim 45, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a low power short range radio frequency (RF) radio as taught by MacKay ‘985, in MacKay’s parking meter, for the purpose of receiving payment information from a mobile device or vehicle, and thus enabling an easy mode of cash flow through MacKay’s parking meter system.
Regarding Claim 48, MacKay ‘985 teaches wherein the received payment information comprises one or more of:
a payment amount, as mentioned at paragraph 25; a park time, as mentioned at paragraphs 23, 25 and 27; an expiry time, as mentioned at paragraph 56; and payment authorization details, as mentioned at paragraphs 23.
wherein the received payment information comprises one or more of:
a payment amount in the form of amount of time, as mentioned at paragraph 3; a park time, as mentioned at paragraphs 3 and 56; an expiry time at paragraph 56; and payment authorization details, as mentioned at paragraph 51.
Regarding Claim 49, MacKay’985 teaches wherein the RF radio is further for one or more of the following: communicating meter diagnostics information; communicating collected meter data; and, configuring the parking meter, i.e., configured by instructions (520), as illustrated at figure 5 and as mentioned at paragraphs 22 and 26, for example.
Regarding Claim 49, MacKay ’935 teaches wherein the RF radio is further for one or more of the following: communicating meter diagnostics information; communicating collected meter data; and, configuring the parking meter, i.e., configured by instructions (520), as illustrated at figure 5 and as mentioned at paragraphs 22 and 26, for example.

Claim(s) 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Natelli (US 2001/0027626 A1), further in view of Eagon et al (US 2016/0133085 A1), further in view of Ruckgauer (US 2016/0069557 A1) and further in view of Laurindo (US 2015/0376891 A1).

Regarding Claim(s) 13, 15 and 17, MacKay teaches the system as described above.

Regarding Claim 15, Laurindo teaches wherein the one or more metal rods, as illustrated in figures 7 and 8, are secured to the first external housing through retaining structures or vertical channels of the first external housing, noting the , and the retaining structures or vertical channels extend vertically along a substantial portion of an interior surface area of the first external housing.  See annotated figures 7 and 8, as follows.


    PNG
    media_image1.png
    521
    782
    media_image1.png
    Greyscale

the one or more metal rods secured to the first external housing through retaining structures or vertical channels vertical channels, as taught by Laurindo, in MacKay’s parking meter housing for the purpose of adding further reinforcement of the housing.

Regarding Claim 13, Laurindo further teaches wherein the one or more reinforcing members (31, 33, 35 and 36) reinforce one or more connection points of the unitary housing, i.e, kiosk housing component (34), noting the rib type reinforcing members as mentioned at abstract, paragraphs 1-3 and 8.

Regarding Claim 17, Laurindo further teaches wherein the one or more reinforcing members comprise at least one of:
a wedge;
a truss;
a rib, as illustrated in figures 7 and 8, for example, noting the vertical channels form ribs;
a cross brace; and 
a stringer.

See again, abstract, paragraphs 1-3 and 8.

(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Natelli (US 2001/0027626 A1), further in view of Eagon et al (US 2016/0133085 A1), further in view of Ruckgauer (US 2016/0069557 A1) and further in view of Pegg (US 3,858,165).

Regarding Claim 18, MacKay teaches the system as described above.

Regarding Claim 18, MacKay does not expressly teach wherein the high strength material includes a mixture of small glass or ceramic beads or microspheres.

Regarding Claim 18, MacKay does not expressly teach, but Pegg teaches a housing (10) comprising a housing component (12)  wherein the high strength material includes a mixture of small glass microspheres as mentioned at abstract, col. 1, lines 34-40 and col. 2, lines 45-52, and as illustrated in figures 1 and 2.

Regarding Claim 18, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have incorporated high strength material including a mixture of small glass microspheres into the housing component, as taught by Pegg, into the housing of MacKay for the purpose of enhancing the structural integrity of the housing while also enabling proper acoustic and radio frequency signals to propagate through the material without attenuation, as mentioned at col. 1, lines 1-col. 2, line 25.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Natelli (US 2001/0027626 A1), further in view of Eagon et al (US 2016/0133085 A1), further in view of Ruckgauer (US 2016/0069557 A1) and further in view of Cameron et al (US 7,110,762 B1).

Regarding Claim 20, MacKay teaches the system as described above.

Regarding Claim 20, MacKay does not expressly teach wherein the high strength material provides low attenuation of RF signals.

Regarding Claim 20, MacKay does not expressly teach, but Cameron teaches an apparatus housing (1200) comprising housing component (1202) that is made of Kevlar material and that constitutes a high strength material that provides low attenuation of RF signals, as mentioned at col. 12, line 52-col. 13, line 8 and col. 13, line 28-line 34.

Regarding Claim 20, before the effective filing date, it would have been obvious to have used Kevlar, a high strength material providing low attenuation of RF signals, as taught by Cameron, in MacKay’s device housing, for example, for the purpose of using a material that has strength as well as low RF attenuation properties since MacKay’s device transmits and receives RF signals, as mentioned at MacKay, paragraph 19 and Claims 5 and 6, for example.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Natelli (US 2001/0027626 A1), further in view of Eagon et al (US 2016/0133085 A1), further in view of Ruckgauer (US 2016/0069557 A1) and further in view of Robertson (US 2015/0341241 A1).
Regarding Claims 22 and 23, MacKay teaches the system as described above.
Regarding Claim 22, MacKay teaches wherein the parking meter components comprise one or more RF transmitters, i.e., antenna (220), as mentioned at paragraph 19. 
Regarding Claim 22, MacKay does not expressly teach wherein the one or more RF transmitters comprise one or more of:
A near-field communication (NFC) reader;
A Bluetooth radio;
A zigbee radio;
A wifi radio; and 
A cellular radio.
Regarding Claim 22, MacKay does not expressly teach, but Robertson teaches 
wherein the one or more RF transmitters, i.e., communication  interface (315) comprise one or more of:
a near-field communication (NFC) reader; a Bluetooth radio; a ZigBee radio;
a WiFi radio; and a cellular radio, as mentioned at paragraph 44, for example, noting also the mention of a parking meter at figure 7a and in paragraph 61.
	Regarding Claim 22, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an RF transmitter communication interface having one of a near-field communication (NFC) reader; a Bluetooth radio; a ZigBee radio, a WiFi radio; and a cellular radio with one or more wireless communication channels, as taught by Robertson, in MacKay’s parking meter communication device for the purpose of increasing the flexibility of the communication device to communicate with a wide variety of devices having differing communication formats, as well as to provide a large number of communication channels to handle and manage a large amount of communication tasks.
	Regarding Claim 23, MacKay does not expressly teach the wifi radio uses one or more service flow channels associated with one or more wifi routers located within wireless communication range of the parking meter.
Regarding Claim 23, see rejection of Claim 22, above, noting that Robertson teaches the wifi radio uses one or more service flow channels associated with one or more wifi routers located within wireless communication range of the parking meter, noting paragraph 20 mentions a “general packet radio service” and wifi, .

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1), a.k.a., “MacKay”, in view of Natelli (US 2001/0027626 A1), a.k.a., “Natelli”, further in view of Eagon et al (US 2016/0133085 A1), a.k.a., “Eagon”, further in view of Ruckgauer (US 2016/0069557 A1), a.k.a., “Ruckgauer”, further in view of MacKay et al (US 2013/0231985 A1), a.k.a., “MacKay ‘985” and further in view of Robertson (US 2015/0341241 A1), a.k.a., “Robertson”.
Regarding Claims 46, MacKay teaches the system as described above.
Regarding Claim 46, see rejection of Claim 22, above.

Claim(s) 30 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Natelli (US 2001/0027626 A1), further in view of Eagon et al (US 2016/0133085 A1), further in view of Ruckgauer (US 2016/0069557 A1) and further in view of Yarberry (US 5,142,277 A).

Regarding Claims 30 and 44, MacKay teaches the system as described above.



Regarding Claim 30, Mackay does not expressly teach wherein the parking meter comprises two or more flip dots, and at least one of the first external housing and the second external housing comprises an opening or window through which the flip dots are visible.

Regarding Claim 30, MacKay does not expressly teach, but Yarberry teaches that LEDs and flip dot indicators are well known alternative indicating means, as mentioned at col. 4, lines 11-19, and also teaches “two or more display signs 18” in line 11, and that “[t]he display signs 18 are preferably LCD type…but any electronically controlled sign can be used…such as those using flip dots or LED’s.”

Regarding Claim 30, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have substituted flip dots as taught by Yarberry, for LED indicators as taught by MacKay, for the purpose of lower costs or ease of availability, for example, as one of two alternative indicating means.

Regarding Claim 44, MacKay teaches wherein the parking meter (100, 200) comprises a contactless payment reader that is mounted behind a surface of the housing; or, on top of a surface of the housing and is covered by a protective covering, as mentioned at abstract and paragraphs 35 and 40-42, for example.
Claim(s) 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Natelli (US 2001/0027626 A1), further in view of Eagon et al (US 2016/0133085 A1), further in view of Ruckgauer (US 2016/0069557 A1) and further in view of Trump et al (US 2014/0279565 A1).
Regarding Claim 32, MacKay teaches the system as described above.
Regarding Claim 32, MacKay does not expressly teach wherein the parking meter comprises a touch or proximity sensor located on at least one of the first external housing and the second external housing for detecting an initial user proximity or interaction with the parking meter.
Regarding Claim 32, MacKay does not expressly teach, but Trump teaches  wherein the parking meter (40) comprises a touch or proximity sensor located on  at least one of the first external housing and the second external housing for detecting an initial user proximity or interaction with the parking meter, as mentioned at paragraph 20, for example.
Regarding Claim 32, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a touch screen that operates as a proximity sensor, as taught by Trump, in MacKay’s system, for the purpose of detecting a user.
(s) 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1) in view of Natelli (US 2001/0027626 A1), further in view of Eagon et al (US 2016/0133085 A1), further in view of Ruckgauer (US 2016/0069557 A1) and further in view of Tuxen et al (US 6,230,868 B1).
Regarding Claim 35, MacKay teaches the system as described above.
Regarding Claim 35, MacKay does not expressly teach wherein the unitary housing is generally cylindrical in shape, and wherein the second portion of the unitary housing slides vertically relative to the first potion of the unitary housing into a secured position.
Regarding Claim 35, MacKay does not expressly teach, but Tuxen teaches wherein the unitary housing is generally cylindrical in shape, i.e., cylindrical housing (12, 14, 16), as illustrated at figures 1 and 2 and as mentioned at abstract and col. 2, lines 24-32, for example, and wherein the second portion, i.e., upper housing section (14), as illustrated in figure 3, of the unitary housing (12) slides vertically relative to the first portion, i.e, lower housing (16) of the unitary housing (12) into a secured position, noting that in order to place or retrofit parking meter (23), which is a standard meter used on a “conventional mounting stanchion” as mentioned at col. 3, lines 20-36, the upper housing (14) must slide upwards with at respect to at least part of the lower housing (16).
	Regarding Claim 35, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a tubular/cylindrical housing as taught by Tuxen, in MacKay’s parking meter housing for the purpose of incorporating a strong and low cost, easy to manufacture housing which is a “deterrent” to pilfering, vandalism and “prying” to get at the internal parking meter and coin vault, as mentioned at col. 4, lines 55-63.
Claim(s) 52  is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al (US 2012/0222935 A1), a.k.a., “MacKay”, in view of Natelli (US 2001/0027626 A1), a.k.a., “Natelli”, further in view of Eagon et al (US 2016/0133085 A1), a.k.a., “Eagon”, further in view of Ruckgauer (US 2016/0069557 A1), a.k.a., “Ruckgauer”, and further in view of MacKay et al (US 2013/0231985 A1), a.k.a., “MacKay ‘985” and further in view of Mohiuddin et al (US 2013/0257589 A1), a.k.a., “Mohiuddin”.

Regarding Claim 52, MacKay teaches the system as described above.

Regarding Claim 52, MacKay does not expressly teach an alternative energy harvesting device.

Regarding Claim 52, MacKay does not expressly teach wherein the low-power short-range RF radio is at least partially powered by an alternative energy harvesting mechanism or device that harvests energy from one or more of: ambient RF signals; variations or differentials in nearby materials temperatures; and, street vibrations.

wherein the low-power short-range RF radio is at least partially powered by an alternative energy harvesting mechanism or device that harvests energy from one or more of: ambient RF signals; variations or differentials in nearby materials temperatures; and, street vibrations, as illustrated in figure 2 and as mentioned at paragraphs 30 and 46.

Regarding Claim 52, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided an alternative energy harvesting mechanism as taught by Mohiuddin, in MacKay’s parking meter for the purpose of increasing the reliability of the power supply to the meter as well as reducing the cost of power supplied to said meter. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 8, 12, 13, 15, 17, 18, 20, 22-24, 29-35, 37-40, 43-46, 48, 49, 52 and 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


March 6, 2022